Citation Nr: 1138533	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence to reopen a claim of entitlement to service connection for a heart disorder has been received.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from June 1960 to December 1969 and from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran initiated an appeal with respect to several other claims denied in the rating decision on appeal, he limited his appeal to the sole issue listed on the title page in his October 2007 substantive appeal (VA Form 9).  

The issue of entitlement to pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his October 2007 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In addition, in a May 2011 statement, his representative pointed out that the Veteran had requested a Travel Board hearing and that they would set forth their contentions at that time.  Yet no such hearing has been held.  Although the Veteran also requested, and was provided, a hearing before a Decision Review Officer at the RO, there is nothing in the record indicating that the request for a Travel Board hearing has been withdrawn.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

